DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending of which claims 1, 10 and 19 are in independent form.  Claims 7 and 16 are objected to due to their respective dependencies on rejected independent claims but, if written in independent format, would be allowable.  Claims 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1).

Response to Claim Amendments and Arguments
Applicant’s claim amendments and arguments filed on 05 April 2022 as part of a Request for Continued Examination as well as the Examiner Interview conducted on 23 February 2022 as they apply to the 35 U.S.C. 102(a)(1) rejections have been fully considered and are not persuasive.

Applicant’s Argument:
On page 11 of the remarks, Applicant’s representative appears to argue the Summers reference fails to disclose the newly amended independent claim limitation reciting in part, …determining, by the one or more processor, whether the on-premises storage policy matches a storage policy of the cloud environment, by comparing rules of the on-premises storage policy to the storage policy rules of the cloud environment.  Applicant’s representative contends the Summers reference discloses use of a policy migration service and fails to perform recognition and comparison of an on-premises storage policy rules with cloud storage environment policies.  

Examiner’s Response:
Summers in the Abstract discloses in part, “A customer can classify data, causing tags and/or predicates to be applied to the corresponding data object. Each tag corresponds to a policy, with predicates relating to various actions that can be performed on the data.  A chain of custody is maintained for each data object, such that any changes to the object, tags, or policies for the data can be determined, as may be required for various audit processes.”  Examiner is interpreting various actions that can be performed on the data as recited in Summers above as reading on the storage policy rules argued above.  Summers at paragraph [0001] discloses a known problem in the state of the art in migrating data from an on-premises storage facility with storage policies to the cloud and the mapping or translating of on-premises storage policies to cloud policies.  Lastly, Summers at paragraphs [0022], [0028], [0031] and [0034] discloses determining and resolving conflicts between on-premises storage policies that a data object is tagged with, and cloud storage policies using a policy import/export engine.  Examiner is of the position that Summers disclosing determining conflicts between on-storage policy tags and cloud storage policies as a data object migrates from on-premises storage to the cloud reads on comparing and further reads on the remaining argued claim limitations recited above.  For example, Summers at paragraph [0028] discloses in part with bracketed language added by Examiner, “Furthermore, the resource provider environment 106 should be configured to be able to handle situations where the policy specified [i.e., on-premises policy] with an object cannot be applied [i.e., conflict with cloud policy], and place a hold on that data [i.e., custom cloud policy] or perform another appropriate action [i.e., custom cloud policy].”  Further support for Examiner’s position, Summers at paragraph [0031] which gives an exemplary embodiment of a third party, e.g., cloud environment, is restricted from transmitting a data object out of the country, an action the third party would normally allow [i.e., conflict], in other words, a custom cloud storage policy restricting transmitting the data object out of the country.

Applicant’s Argument:
On pages 11-13 of the remarks, Applicant’s representative appears to argue because the Summers reference, as argued above, fails to compare storage policy rules, Summers fails to disclose the independent claim limitation reciting determining the storage policy rules do not match and creating a custom cloud storage policy consistent with the on-premises storage policy and include an attribute of metadata associated with the stored object.  Further, Applicant’s representative argues that the Summer’s reference disclosing relying on a policy migration service does not create a custom cloud storage policy as recited in the claim.

Examiner’s Response:
Examiner is of the position, as argued above that Summers at paragraphs [0022], [0028] and [0034] disclosing determining conflicts between on-storage policy tags and cloud storage policies as a data object migrates from on-premises storage to the cloud reads on comparing and resolving such conflicts which Examiner is interpreting as reading on creating a custom cloud storage policy.  Additionally, Summers at paragraph [0011] discloses in part, “A policy migration service can be used to enforce existing policies in other environments, such as a cloud environment, to ensure compliance, security, and IT governance.”  Examiner is of the position that Summers as cited above enforcing an existing policy in other environments, including cloud environments, can require the modification and customization of the other environment’s policies.  In support of Examiner’s position, Summers at paragraph [0028] discloses in part with bracketed language added by Examiner, “Furthermore, the resource provider environment 106 should be configured to be able to handle situations where the policy specified with an object cannot be applied [i.e., conflict], and place a hold on that data [i.e., custom policy] or perform another appropriate action [i.e., custom policy].”  Further support for Examiner’s position, Summers at paragraph [0031] which gives an exemplary embodiment of a third party, e.g., cloud environment, is restricted from transmitting a data object out of the country, an action the third party would normally allow, in other words, a custom cloud storage policy.

Applicant’s Argument:
On page 13 of the remarks, Applicant’s representative appears to argue that the Summers reference fails to disclose the newly amended independent claim limitation reciting in part, …adding, by the one or more processors, the custom cloud storage policy to a portfolio of cloud storage polices maintained in the cloud environment.

Examiner’s Response:
Summers in the Abstract discloses in part with emphasis added by Examiner, “Each tag corresponds to a policy, with predicates relating to various actions that can be performed on the data. A chain of custody is maintained for each data object, such that any changes to the object, tags, or policies for the data can be determined, as may be required for various audit processes.  The support of such policies also enables the resource provider environment to function as an intermediary, whereby a third party can receive the data along with the tags, policies, and chain of custody as long as the environment trusts the third party to receive the data object.”  Examiner is of the position that Summers as cited above, disclosing a chain of custody that accompanies a data object, recording any changes and actions, sent to a third party or cloud environment reads on , as illustrated above, that putting a data object on hold reads on a portfolio of cloud storage polices maintained in the cloud environment.  Further, as illustrated above in Summers at paragraph [0028] if in a cloud environment a policy, i.e., policy 1, cannot be implemented, i.e., conflict, the data object is put on hold, i.e., custom policy 2, and as illustrated in Summers in the Abstract, this change in policy or action would be recorded in the chain of custody attached to the object.

Applicant’s Argument:
On pages 14-15 of the remarks, Applicant’s representative appears to argue, with regards to independent claim 19, Summers does not disclose the newly amended independent claim limitation reciting in part, creating…an attribute of the metadata associated with the object, wherein the attribute includes rules of the on-premises storage policy, and wherein the attribute of the metadata includes an indicator recognizing the on-premises storage policy as a foreign policy of the cloud storage environment.



Examiner’s Response:
Summers at paragraph [0030] discloses in part, “In addition to ensuring that the relevant policy migrates with a data object as the data object moves to the cloud, the resource provider environment 106 can also ensure that the chain of custody migrates with the data as well. A data object may live on an on-premises storage device 210 for years. The audit log and history of all actions performed on the data object and its policies can be lost as this data moves to the resource provider environment 106. The resources 114 of the resource provider environment thus need to provide users with a way to securely import the audit log and history for the data, in order to maintain the chain of custody for the data…”  Examiner is of the position that the chain of custody including an audit log and history of all actions performed on the data and its policies reads on the argued claim limitation highlighted above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Summers et al. U.S. Pub. No. 2017/0093913 (hereinafter “Summers”).
Regarding independent claim 1, Summers discloses:
receiving, by one or more processors, a request to migrate an object from an on-premises storage location to a cloud storage environment (Summers in the Abstract and at paragraph [0001] discloses applying use policy tags to a data object such that the use policies can live with the data object as the data object migrates boundaries such as from on-premises storage to cloud storage as the use policy may be different depending on the type of storage environment, by maintaining tags and a chain of custody for each object.  Additionally, Summers at paragraphs [0019] – [0021] discloses a user making a request to migrate data from on data store to another.)

determining, by the one or more processors, whether the object includes, in metadata associated with the object, a tag indicating storage based on an on-premises storage policy (Summers at paragraph [0011] discloses in part with emphasis added by the Examiner, “In addition to policy migration, a chain of custody of the data can be maintained and migrated with data as well.  A chain of custody can include a detailed audit log for the data, as well as of any policies or tags applied to the data.”  Additionally, Summers at paragraph [0019] discloses object tags related to on-premises storage policy.)

determining, by one or more processors, whether the on-premises storage policy matches a storage policy of the cloud environment, by comparing rules of the on-premises storage policy to the storage policy rules of the cloud environment (Summers at paragraphs [0022], [0028], [0031] and [0034] discloses determining and resolving conflicts between on-premises storage policies that a data object is tagged with, and cloud storage policies using a policy import/export engine.  Examiner is of the position that Summers disclosing determining conflicts between on-storage policy tags and cloud storage policies as a data object migrates from on-premises storage to the cloud reads on comparing and further reads on the remaining argued claim limitations recited above.  For example, Summers at paragraph [0028] discloses in part with bracketed language added by Examiner, “Furthermore, the resource provider environment 106 should be configured to be able to handle situations where the policy specified [i.e., on-premises policy] with an object cannot be applied [i.e., conflict with cloud policy], and place a hold on that data [i.e., custom cloud policy] or perform another appropriate action [i.e., custom cloud policy].”  Further support for Examiner’s position, Summers at paragraph [0031] which gives an exemplary embodiment of a third party, e.g., cloud environment, is restricted from transmitting a data object out of the country, an action the third party would normally allow [i.e., conflict], in other words, a custom cloud storage policy restricting transmitting the data object out of the country.)

responsive to determining that the rules of the on-premises storage policy of the object do not match the storage policy rules, creating, by the one or more processors, a custom cloud storage policy that includes storage rules consistent with the rules of on-premises storage policy associated with the object, and wherein the storage rules are included in an attribute of the metadata associated with the object (Summers at paragraph [0031] gives an exemplary embodiment in which a third party, e.g., cloud environment, enforces an on-premises policy of not allowing a data object to be transferred to a specific country, an action the third party would normally allow.  Examiner is interpreting Summers as cited above as reading on determining a conflict between an on-premises policy and a cloud policy and creating a custom cloud policy that includes storage rules consistent with the rules of on-premises storage policy.
Further, Summers at paragraph [0028] discloses in part, “…users (or customers of the resource provider) may freely move their data between the on-premises storage devices 210 and the data stores 116 of the resource provider environment 106. As users use policies to manage and curate their data on-premises, these policies need to move with the data to the cloud or other such environments. The same restriction applies as data is moved across buckets and otherwise within the resource provider environment 106.”  Summers at paragraphs [0001] and [0011] discloses difficulties in and a system for translating on-premises storage polices of data objects to a cloud environment.  Examiner is of the position that a translated storage policy reads on a custom cloud storage policy.  Summers at paragraph [0024] and [0028] discloses custom tags for data objects regarding data management policies in various environments.
With respect to the claim limitation specifying the storage rules being included in an attribute of the metadata, Summers in the Abstract discloses in part, “Each tag corresponds to a policy, with predicates relating to various actions that can be performed on the data. A chain of custody is maintained for each data object, such that any changes to the object, tags, or policies for the data can be determined…”  Additionally, Summers at paragraph [0029] discloses in part, “In addition to policy migration, in at least some embodiments the chain of custody of the data object is migrated with data as well. The chain of custody in some embodiments includes a detailed audit log/trail of actions performed on the data, as well as tags and policies that govern how the data is managed on the storage platform.”  Lastly, Summers at paragraph [0032] discloses in part, “The policy can then be associated with the data, either through an associated maintained in the user environment or by inserting the policy into the data object with the tag…”  Examiner is of the position that the above cited sections of Summers reads on a new cloud storage policy being added to a chain of custody tag attached to, and migrating with, the data object.)

adding, by the one or more processors, the custom cloud storage policy and a storage location of the object in the cloud storage environment to the metadata associated with the object (Summers at paragraph [0022] discloses in part, “The policy import/export engine 220 can determine the "cloud" policies, or policies of the resource provider environment 106, that apply to the bucket or other location for which the user data is to be stored…  Additionally, Summers at paragraph [0024] discloses custom tags for data objects regarding data management policies in various environments.  Summers at paragraph [0032] discloses in part with emphasis and bracketed language added by Examiner, “The policy can then be associated with the data, either through an associated maintained in the user environment or by inserting the policy into the data object with the tag… The chain of custody can include records for any changes related to the data, such as a change in tag, policy, or classification, access to the data, movement of the data [i.e., storage location], etc.”  Lastly, Summers at paragraph [0028] if in a cloud environment a policy, i.e., policy 1, cannot be implemented, i.e., conflict, the data object is put on hold, i.e., custom policy 2, and as illustrated in Summers in the Abstract, this change in policy or action would be recorded in the chain of custody attached to the object.)

migrating, by the one or more processors, the object to the cloud storage environment, wherein the object is stored based on the storage rules of the custom cloud storage policy included in the metadata associated with the object (Summers at paragraph [0011] discloses in part, “As data moves across trusted boundaries [i.e., migrating] from on-premises storage devices of a user environment to a remote data storage service, the user can be provided with a mechanism to enable the categorizations and policies to migrate and live with the data. A policy migration service can be used to enforce existing policies in other environments, such as a cloud environment, to ensure compliance, security, and IT governance.”  Additionally, Summers at paragraphs [0023] – [0024] discloses custom tags generated as data migrates.)

adding, by the one or more processors, the custom cloud storage policy to a portfolio of cloud storage policies maintained in the cloud environment (Summers in the Abstract discloses in part with emphasis added by Examiner, “Each tag corresponds to a policy, with predicates relating to various actions that can be performed on the data. A chain of custody is maintained for each data object, such that any changes to the object, tags, or policies for the data can be determined, as may be required for various audit processes.  The support of such policies also enables the resource provider environment to function as an intermediary, whereby a third party can receive the data along with the tags, policies, and chain of custody as long as the environment trusts the third party to receive the data object.”  Examiner is of the position that Summers as cited above, disclosing a chain of custody that accompanies a data object, recording any changes and actions, sent to a third party or cloud environment reads on , as illustrated above, that putting a data object on hold reads on a portfolio of cloud storage polices maintained in the cloud environment.  Further, as illustrated above in Summers at paragraph [0028] if in a cloud environment a policy, i.e., policy 1, cannot be implemented, i.e., conflict, the data object is put on hold, i.e., custom policy 2, and as illustrated in Summers in the Abstract, this change in policy or action would be recorded in the chain of custody attached to the object.  Lastly, Summers at paragraph [0032] discloses in part with emphasized and bracketed language added by Examiner, “Each policy can be written using a standardized policy language (or otherwise standardized), for example, that can be understood by various environments or services receiving the policy. The policy can then be associated with the data, either through an associated maintained in the user environment or by inserting the policy into the data object with the tag, among other such options. In some embodiments a policy server can be contacted using the information from the tag to determine the appropriate policy, which can then be obtained from a central policy repository or other such location [i.e., cloud storage policies maintained in the cloud environment].”)

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Summers discloses:
responsive to determining the object includes the tag indicating the on-premises storage policy, comparing, by the one or more processors, rules of the on-premises storage location with rules of the custom cloud storage policy of the cloud storage environment; and responsive to determining the rules of the custom cloud storage policy of the cloud storage environment match the rules of the on-premises storage location, applying, by the one or more processors, the custom cloud storage policy of the cloud storage environment to the object migrated to the cloud storage environment (Summers at paragraph [0022] discloses an import/export engine that determines if there are conflicts between the importing or exporting of use policies across different environments such as a cloud environment.)

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Additionally, Summers discloses:
further comprising: responsive to determining the object does not include the storage policy associated with the on-premises storage location, indicating, by the one or more processors, no on-premises storage policy within the metadata associated with the object (Summers at paragraphs [0021] – [0023] discloses tags specifying use policies of data objects based on storage environment such as on-premises or cloud storage may be automatically generated or manually entered.  Examiner is of the position that if a determination is made that the system of Summers is set to automatically determine data object tags reads on …determining the object does not include the storage policy… and applying said automatically determined tags reads on, …indicating…no on-premises storage policy within the metadata associated with the object. 

Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  Additionally, Summers discloses:
wherein the storage rules of the custom cloud storage policy and the storage location within the cloud storage environment are included as attributes of the metadata associated with the object (Summers at paragraphs [0025] – [0026] discloses tags specifying specific regions such as ‘EU’[i.e. storage location], tracking a data object over its lifecycle and maintaining a chain of custody such that an audit log and trail of actions is tracked such that if an object is moved from Bucket “A” to Bucket “B” all actions taken in bucket A can be tracked and all actions that occurred in bucket B can be tracked.  Lastly, Summers throughout the disclosure and at paragraph [0037] discloses tracking whether a data object crosses a trusted boundary.  Examiner is of the position that in order to make such a determination the Summers reference would have to know where the boundary is and on which side of the boundary the data object is located.  Lastly, Summers at paragraph [0032] discloses in part, “The chain of custody can include records for any changes related to the data, such as a change in tag, policy, or classification, access to the data, movement of the data, etc.” and “The policy can then be associated with the data, either through an associated maintained in the user environment or by inserting the policy into the data object with the tag…” Examiner is of the position that tracking movement of data includes movement from one location to another location and thus location of the data object is tracked.)

Regarding dependent claim 5, all of the particulars of claim 1 have been addressed above.  Additionally, Summers discloses:
responsive to determining the object migrated to cloud storage does not include an indication of an on-premises storage policy, generating, by one or more processors, metadata information associated with the object that includes the storage location of the object in cloud storage (With respect to the claim limitation reciting determining the object does not include an indication of an on-premises storage policy, the limitation is rejected under the same rationale as claim 3.  Additionally, Summers at paragraph [0032] discloses in part, “The chain of custody can include records for any changes related to the data, such as a change in tag, policy, or classification, access to the data, movement of the data, etc.” and “The policy can then be associated with the data, either through an associated maintained in the user environment or by inserting the policy into the data object with the tag…”  Examiner is of the position that tracking movement of data includes movement from one location to another location and thus location of the data object is tracked.)

Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, Summers discloses:
further comprising: adding, by the one or more processors, the custom cloud storage policy to a portfolio of storage policies available in the cloud storage environment; and applying, by the one or more processors, the custom cloud storage policy to objects migrated to the cloud storage environment and determined to have matching on-premises storage policy rules Summers at paragraph [0025] discloses in part, “Example policies could specify to "only allow GET operations on objects tagged with `legal hold` if the user accessing the data object is part of a specified group," for example, or "for objects tagged with `EU` only allow writing to buckets within EU regions," among other such options.”  Additionally, Summers at paragraph [0027] discloses in part, “Various embodiments can also attempt to simplify the creation and management of policy, as users may need the ability to control policies at the object level, but creating a separate policy for every single object will generally not be a manageable solution in at least most circumstances. Instead, the ability to combine a predicate with a tag can enable users to create policies and apply them to specific data objects.”  Lastly, Summers at paragraph [0032] discloses tags and policies for data objects being determined automatically based on object metadata.)

Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  Additionally, Summers discloses:
wherein the storage location of the object in the cloud storage environment is recorded in the metadata associated with the object (Summers at paragraph [0032] discloses in part, “The chain of custody can include records for any changes related to the data, such as a change in tag, policy, or classification, access to the data, movement of the data, etc.” and “The policy can then be associated with the data, either through an associated maintained in the user environment or by inserting the policy into the data object with the tag…”  Examiner is of the position that tracking movement of data includes movement from one location to another location and thus location of the data object is tracked.)

Regarding dependent claim 9, all of the particulars of claim 1 have been addressed above.  Additionally, Summers discloses:
further comprising: applying, by the one or more processors, the custom cloud storage policy to an additional object migrated to the cloud storage environment having rules of the on-premises storage policy similar to rules of the custom cloud storage policy (Summers at paragraph [0011] discloses in part, “As data moves across trusted boundaries [i.e., migrating] from on-premises storage devices of a user environment to a remote data storage service, the user can be provided with a mechanism to enable the categorizations and policies to migrate and live with the data. A policy migration service can be used to enforce existing policies in other environments, such as a cloud environment, to ensure compliance, security, and IT governance.”  Additionally, Summers at paragraph [0022] discloses an import/export engine that determines if there are conflicts between the importing or exporting of use policies across different environments such as a cloud environment.)

Regarding independent claim 10, while independent claim 10, a system claim, and independent claim 1, a method claim, are directed to different statutory classes, they are similar in scope and therefore claim 10 is rejected under the same rationale as claim 1.  With respect to the hardware limitations recited in claim 10, specifically one or more processors; one or more computer-readable storage media…Summers at paragraph [0042] reads on the recited hardware limitations.

Regarding dependent claim 11, all of the particulars of claim 10 have been addressed above.  Additionally, claim 11 is rejected under the same rationale as claim 2.

Regarding dependent claim 12, all of the particulars of claim 10 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 3.

Regarding dependent claim 13, all of the particulars of claim 10 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 4.

Regarding dependent claim 14, all of the particulars of claim 10 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 5.

Regarding dependent claim 15, all of the particulars of claim 10 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 6.

Regarding dependent claim 17, all of the particulars of claim 10 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 8.

Regarding dependent claim 18, all of the particulars of claim 10 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 9.

Regarding independent claim 19, claim 19 is rejected under the same rationale as claim 1.  Additionally, Summers at paragraphs [0019] – [0023] discloses storing and managing data according to on-premises policies, using tagging to tag the data with policy information and utilizing a policy import/export engine to ensure that similar data policies are applied to the data as it is migrated from an on-premises environment to a cloud environment.  Additionally, Summers at paragraph [0010] discloses in part, “…tags can be applied at the data object level, where the tags are each associated with a policy written with respect to access and use of the data, such as who can access the data, where the data can be accessed, and how the data can be utilized. These tags can be tied to a data object throughout its lifetime, even as the data is moved between locations within an environment or between environments (i.e., into the cloud), where the data is transmitted across at least one trust boundary.”  Further, Summers at paragraph [0011] discloses in part, “As data moves across trusted boundaries from on-premises storage devices of a user environment to a remote data storage service, the user can be provided with a mechanism to enable the categorizations and policies to migrate and live with the data.”  Summers at paragraph [0019] discloses tagging data objects with on-premises storage policies.  Lastly, Summers at Summers at paragraph [0028] if in a cloud environment an on-premises policy, i.e., foreign policy 1, cannot be implemented, i.e., conflict, the data object is put on hold, i.e., custom policy 2, and as illustrated in Summers in the Abstract, this change in policy or action would be recorded in the chain of custody attached to the object.


Regarding dependent claim 20, all of the particulars of claim 19 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claim 3.

Allowable Subject Matter
Claims 7 and 16 would be allowable if written in independent format.  Examiner was unable to find prior art references that sufficiently disclosed the claim limitations with respect to recalling a data object that had been migrated to cloud storage, delaying the recall in response to an activity amount at the storage location, sending the recalled data object to a default location in cloud storage and providing a notification that the data object is available for recall.  The closest reference Examiner found to the claim limitations discussed above was U.S. Patent No. 10,592,154 which teaches accessing and recalling previously migrated data from a cloud.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154